Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Elect one bacterial lipopolysaccharide for claim 17, and 
Elect one vaccine sample from claims 18-19
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The species lack unity of invention because even though the inventions of these groups require the technical feature of assaying/quantifying a vaccine sample and a bacterial sample, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kuckl (WO-2015187158 to Kuckl) in view of Little and Effio et al. (Journal of Biotechnology, Volume 219, 10 February 2016, Pages 7-19).
Regarding claim 1, Kuckl discloses a method for quantifying vaccine potency concentration (to quantify HA in a vaccine, Pg. 5, Ln. 28; using a quantitative analysis to evaluate the reliability of microarrays of the present disclosure as a potency assay, seven of the archived vaccines, Pg. 36, Ln. 9-11) comprising: providing a substrate having at least one antigen capture agent (a substrate which includes a low-density microarray comprising a plurality of spots, Pg. 28, Ln. 25-26; where a capture array comprises a micro-array on a substrate, the micro-array comprising a positive contro! spot, a negative contro! spot, and a first sub-array comprising a plurality of capture agent spots, Pg. 14, Ln. 11-14); contacting said substrate with a vaccine sample to form a plurality of bound complexes (where said substrate
array enables multiplexed quantification and subtyping of subcomponents of a single sample, such as a quadrivalent vaccine, Pg. 14, Ln. 23-24) comprising: said antigen capture agent and an immunoactive antigen bound thereto (said array comprising one or more sub-arrays, comprising a plurality of capture array spots configured to bind conformational and linear epitopes of one or more antigens, Pg. 14, Ln. 28-30); and determining an immunoactive antigen concentration and from said plurality of bound complexes (where one or more calibration curves are constructed using one or more arrays and one or more antigens at known reference concentrations, and where one or more reference antigens at known concentrations are contacted with one or more arrays, and a signal that correlates with the amount of bound complex at capture array spots is generated and quantified using appropriate methods suitable for use with low-density microarrays thereby to form one or more calibration curves that yield a relationship between quantity of fluorescence signal at capture array spots and absolute initial concentration of one or more antigens, Pg. 21, Ln. 16-24).
Kuckl fails to explicitly disclose a substrate having at least one toxin capture agent, said bound complexes further comprising said toxin capture agent and a toxin bound thereto; and Kuckl furthermore fails to explicitly disclose determining a toxin concentration from said plurality of bound complexes, thereby simultaneously quantifying said vaccine potency and toxin concentration.
Little is in the field of virulence factors of Bacillus anthracis (comprising two binary exotoxins, lethal toxin LeTx and edema toxin EdTx, Pg. 294, Col. 1, Para. 1), and teaches a substrate having at least one toxin capture agent, wherein bound complexes comprise said toxin capture agent and a toxin bound thereto (where PA, LF, and EF proteins, from 24 isolates of B. anthracis, were separated by isoelectric focusing gel electrophoresis followed by Western blot analysis with monoclonal antibodies specific for the individual components and where, additionally, the in vitro biological activities of LeTx and EdTx from the isolates were determined, Pg. 295, Col. 1, Para. 1; to detect PA, membranes were incubated in mAb PA 14B7, and to simultaneously detect LF and EF, the membranes were incubated in both mAbs
LF 3F6 and EF 9F5, Pg. 295, Col. 1, Para. 3). Little furthermore teaches determining a toxin concentration from a plurality of bound complexes (the protein concentration that resulted in 50% cytotoxicity was determined by four-parameter logistic regression analysis, Pg. 295, Col. 2, Para. 2; LeTx cytotoxic activity from the various preparations was measured by determining the protein concentration {ng/ml} that resulted in 50% cell death as measured by the cellular reduction of MTT by viable J774A.1 cells, Pg. 297, Col. 2, Para. 2, Table 2).
It would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to modify the bound complexes of Kuckl to further comprise the toxin capture agent of Little or similar bacterial binding agent, and to furthermore comprise determining a toxin concentration from said plurality of bound complexes, thereby simultaneously quantifying said vaccine potency and toxin concentration. The motivation would have been to characterize the vaccine potency of a vaccine produces in bacteria and also determine the bacterial contamination as well as shown Effio et al. that viral vaccines are produced in bacteria.  
Thus, any vaccine and bacterial capture agents are obvious, additionally, each agent is different and does not share a common structure to become a special technical feature.
 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648